Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 04, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, in response to Applicant’s arguments that the cited art fails to make up for the deficiencies of Hu, the examiner respectfully disagrees.  In this case the evaluation of the claimed parameters (i.e. the continuity states include position, velocity and acceleration, a minimum distance from all actors on the road, and comfort thresholds for velocity, acceleration and jerk) are taught by at least Hu or another previously cited reference. For instance, Hu teaches a continuity in position, velocity and acceleration in at least [0160] and [0200] and comfort thresholds for velocity and acceleration in at least [0178] and [0181], respectively.  Yong teaches safety constraints including a minimum distance between the ego vehicle and other vehicles in at least [0125].  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the Q-masker of Hu to incorporate evaluating a minimum separation from other vehicles, as taught by Yong.  One would have been 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664